DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 16-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2015/0303181) in view of Chang et al. (U.S. Publication No. 2021/0193542), further in view of Huang et al. (U.S. Publication No. 2016/0035666). 
Regarding claim 1, Kim teaches a semiconductor package comprising:
an upper substrate (Fig. 2, interposer body 30) having a first surface (top surface in Fig. 2) and a second surface (bottom surface) which are opposite to each other;
a semiconductor chip (40-44) on the first surface of the upper substrate;
a mold layer (37) between the second surface of the upper substrate (Fig. 2);
a plurality of through-electrodes (34) penetrating the upper substrate and the mold layer (Fig. 2);
an interconnection layer (46/48/49) between the first surface of the upper substrate and the semiconductor chip (Fig. 2) and configured to electrically connect the semiconductor chip to the plurality of through-electrodes (Fig. 2); and
a plurality of bumps  (38), and electrically connected to the plurality of through-electrodes (Fig. 2), wherein the mold layer includes an insulating material (polymer, etc., paragraph [0038]) of which a coefficient of thermal expansion is greater than that of the upper substrate (paragraph [0038]).
Kim does not specifically teach a buffer layer on the second surface of the upper substrate; or the mold layer being between the substrate and buffer layer; and the bumps are disposed on the buffer layer, spaced apart from the mold layer; and an insulating layer between the second surface of the upper substrate and the mold layer, wherein each of the plurality of through-electrodes further penetrates the insulating layer.  
However, Chang teaches a similar package in which an interposer contains a resin layer (Chang Fig. 9, resin layer 145), and a buffer layer (146) is located between the resin layer and bumps (152).  It would have been obvious to a person of skill in the art the time of the effective filing date that a buffer layer could have been included in Kim because this allows for patterned pads/bumps to be formed over the mold layer.
Chang further teaches an insulating layer (Chang Fig. 9, insulating layer 139) is between the second surface (bottom surface) of the upper substrate (Chang 101) and the mold layer (145), wherein each of the through electrodes (Chang 142) penetrates the insulating layer (Chang Fig. 9 and 6B, electrode 142 penetrates insulating layer 139).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an insulating layer could have been incorporated because the insulating layer may be useful as an adhesive layer between the mold layer and substrate.  See, for example, Huang Fig. 5, which teaches a similar device having a substrate (Huang Fig. 5, 44) bonded to a molded layer (Huang 36) by an adhesive layer (Huang 47).

Regarding claim 2, Kim in view of Chang teaches the semiconductor package of claim 1, wherein the mold layer includes silica.
However, Chang teaches that the CTE mold layer (145) can have silica filler (paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that silica fillers could have been included in the mold layer of Kim because this allows for finer tuning of the CTE of the layer.

Regarding claim 3, Kim in view of Chang teaches the semiconductor package of claim 1, further comprising:
an insulating liner covering a sidewall of a first portion of each of the plurality of through-electrodes (see paragraph [0061]), wherein the first portion of each of the plurality of through-electrodes penetrates the upper substrate (paragraph [0061]).

Regarding claim 6, Kim in view of Chang teaches the semiconductor package of claim 1, wherein a thickness of the insulating layer is less than a thickness of the mold layer (see Chang Fig. 9).

Regarding claim 7, Kim in view of Chang teaches the semiconductor package of claim 1, wherein a thickness of the mold layer is less than a thickness of the upper substrate.
It is unclear from Kim the exact thickness of the mold layer in relation to the interposer body.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the non-critical thickness ratio could have had the thickness of the mold layer less than the thickness of the interposer body through routine experimentation or calculation, based on the CTE characteristics of the mold layer, body, chips, and interconnects.  Kim teaches that the thickness of the mold layer is predetermined (paragraph [0064]), and therefore contemplates that the thickness of the mold layer is determined based off characteristics such as these.  See MPEP 2144.05(II)(A).

Regarding claim 8, Kim in view of Chang teaches the semiconductor package of claim 1, wherein the buffer layer includes a first surface that is in contact with the mold layer (Chang Fig. 9, buffer 146 in contact with mold 145), and a second surface opposite to the first surface of the buffer layer (bottom surface of buffer), wherein each of the plurality of bumps includes a head portion (solder 152) and a pillar portion (147), wherein the pillar portion extends from the head portion into the buffer layer (Chang Fig. 9) and is connected to a corresponding through-electrode of the plurality of through-electrodes (Chang Fig. 9, TSV 142 is analogous to TSVs of Kim), and
wherein the head portion is connected to the pillar and is disposed on the second surface of the buffer layer (see Fig. 9).

Regarding claim 9, Kim in view of Chang teaches the semiconductor package of claim 8, further comprising:
a plurality of conductive pads that are buried in the buffer layer and are adjacent to the first surface of the buffer layer (see Chang paragraph [0047, 147 is an RDL, and may include several layers, the layer closest to the mold layer would include pads in order to connect to TSV 142),
wherein the pillar portion of each of the plurality of bumps is connected to a corresponding through-electrode through a corresponding conductive pad of the plurality of conductive pads (see Chang Fig. 9 and paragraph [0047]).

Regarding claim 10, Kim in view of Chang teaches the semiconductor package of claim 9, wherein a portion of the buffer layer is disposed horizontally between the plurality of conductive pads and is in contact with the mold layer (see Chang Fig. 9).

Regarding claim 12, Kim in view of Chang teaches the semiconductor package of claim 8, wherein the pillar portion of each of the plurality of bumps is in contact with a corresponding through-electrode of the plurality of through-electrodes (see Chang Fig. 9).

Regarding claim 16, Kim in view of Chang teaches the semiconductor package of claim 1, wherein the semiconductor chip is electrically connected to the plurality of through- electrodes through a plurality of metal interconnection lines in the interconnection layer (see Kim Fig. 2, and see Chang Fig. 9 showing more detail of a similar arrangement).

Regarding claim 17, Kim in view of Chang teaches the semiconductor package of claim 1, further comprising:
an upper mold layer covering the semiconductor chip on the first surface of the upper substrate.
Chang teaches that an upper mold layer (135) covers the chips (Fig. 9).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an upper mold layer could have encapsulated the chips because it is a very common method of protecting chips from damage.

Regarding claim 18, Kim in view of Chang teaches the semiconductor package of claim 1, further comprising:
a lower substrate (not specifically shown in Kim, see Chang Fig. 9, which shows lower substrate 160, it would have been obvious to a person of skill in the art that the solder balls of Kim would be used to connect to a PCB or similar) spaced apart from the second surface of the upper substrate with the mold layer, the buffer layer and the plurality of bumps interposed therebetween (see Kim Fig. 2 and Chang Fig. 9), wherein the lower substrate comprises a plurality of lower substrate pads (inherent that the PCB would contain pads to connect the solder to), and
wherein the plurality of bumps are connected to the plurality of lower substrate pads (see Kim Fig. 9).

Regarding claim 27, Kim teaches a semiconductor package comprising:
an upper substrate (Fig. 2, upper substrate 30;
a plurality of semiconductor chips (40-44) mounted on the upper substrate (Fig. 2);
an interconnection layer (48, etc.) between the upper substrate and the plurality of semiconductor chips (Fig. 2), the plurality of semiconductor chips being connected to a plurality of metal interconnection lines (48) in the interconnection layer (Fig. 2);
a mold layer (37) between the upper substrate and the lower substrate (see Fig. 2, below upper substrate);
a plurality of bumps (38) disposed between the mold layer and the lower substrate and connected to the lower substrate (Fig. 2); and
a plurality of through-electrodes (35) penetrating the upper substrate and the mold layer, , and
wherein the mold layer includes an insulating material (polymer, etc. paragraph [0038]) of which a coefficient of thermal expansion is greater than that of the upper substrate (paragraph [0038]).
Kim does not specifically teach a lower substrate, a buffer layer between the mold layer and the lower substrate, wherein the buffer layer includes a first surface that is in contact with the mold layer and a second surface opposite to the first surface of the buffer layer, and wherein each of the plurality of bumps includes a head portion and a pillar portion, wherein the pillar portion extends from the head portion into the buffer layer and is connected to a corresponding through-electrode of the plurality of through-electrodes, wherein the head portion is connected to the pillar portion and is disposed on the second surface of the buffer layer and an insulating layer between the second surface of the upper substrate and the mold layer, wherein each of the plurality of through-electrodes further penetrates the insulating layer.  .
However, Chang teaches a similar package in which a buffer layer (146, Fig. 9) is positioned between the mold layer (145) and a lower substrate (160), and the TSVs connect to a bump head (152) and pillar (147), which is disposed on the buffer layer (146).  It would have been obvious to a person of skill in the art that a buffer layer could have been included in Kim because this allows for patterned pads/bumps to be formed over the mold layer, and that a lower substrate could be included because this allows connection from the package to additional devices/components.
Chang further teaches an insulating layer (Chang Fig. 9, insulating layer 139) is between the second surface (bottom surface) of the upper substrate (Chang 101) and the mold layer (145), wherein each of the through electrodes (Chang 142) penetrates the insulating layer (Chang Fig. 9 and 6B, electrode 142 penetrates insulating layer 139).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an insulating layer could have been incorporated because Chang teaches that this layer is useful for forming the electrodes (Chang 142, paragraph [0039]-[0041]), and additionally the insulating layer may be useful as an adhesive layer between the mold layer and substrate.



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang further in view of Lin (U.S. Publication No. 2018/0096974)
Regarding claim 4, Kim in view of Chang teaches the semiconductor package of claim 3, wherein the insulating liner further covers a sidewall of a second portion of each of the plurality of through-electrodes (Fig. 2, paragraph [0061]), but does not specifically teach and wherein the second portion of each of the plurality of through-electrodes penetrates the mold layer.
However, Lin teaches a similar interposer containing a silicon body (Fig. 1C, body 220) and CTE match mold layer (240), in which the TSVs (204) are formed after the body and mold layer are joined, and therefore the liner layer is inherently produced in the mold layer as well (see Fig. 1C-D).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the TSVs could have been formed after forming the mold layer, instead of before, because it would have been simple substitution of one method for another with predictable results.

Regarding claim 5, Kim in view of Chang and Lin teaches the semiconductor package of claim 4, wherein the insulating liner further covers a sidewall of the third portion of each of the plurality of through-electrodes (under the combination of claim 4, the TSVs are formed after the mold layer and substrate layer are joined, i.e. after they are joined with the insulating layer therebetween, and therefore the TSV liner would also inherently be formed through the insulating layer).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang, further in view of Shen et al. (U.S. Patent No. 9,478,504).
Regarding claim 19, Kim in view of Chang teaches the semiconductor package of claim 18, further comprising:
a heat dissipation structure disposed on the lower substrate to form a space between the heat dissipation structure and the lower substrate, wherein the semiconductor chip, the interconnection layer, the upper substrate, the mold layer, the buffer layer, the plurality of bumps and the plurality of through-electrodes are disposed inside the space between the heat dissipation structure and the lower substrate.
However, Shen teaches a similar interposer package having a heat sink formed over the package with all layers between the heat sink and lower substrate (Fig. 6E, heat sink 210W).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have had a heat sink because it is a very common practice to shed excess heat from a device, improving performance and reliability.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 9/16/2022, with respect to the rejections of claims 1-4, 7-10, 12, 16-19 and 27 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang and Huang.


Allowable Subject Matter
Claims 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art, alone or in combination, fails to teach or suggest a redistribution layer disposed between the mold layer and the buffer layer.
Regarding claims 13-15, the prior art, alone or in combination, fails to teach or suggest a first through-electrode penetrating the upper substrate; and
a second through-electrode penetrating the mold layer,
wherein the first through-electrode has a first width in a first direction parallel to the first surface of the upper substrate, and
wherein the second through-electrode has a second width in the first direction, and
wherein the second width of the second through-electrode is greater than the first width of the first through-electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816

/SELIM U AHMED/               Primary Examiner, Art Unit 2896